       Case 3:20-cv-05376-BHS Document 19-8 Filed 07/01/20 Page 1 of 6




From: gmarkham@nwlink.com
Subject: Scandies Rose
Date: June 26, 2020 at 4:59:25 PM PDT
To: "michael A. Barcott" <Mbarcott@hwb-law.com>
Cc: Kevin Coluccio <kc@coluccio-law.com>, Joe Stacey
<JStacey@maritimelawyer.us>, "Webster, Jess G." <Jess.Webster@millernash.com>

Mike

In response to your email of June 25, 2020 below, I’ve only cut and pasted
your last three emails because your 6/22/20 email now says: "My intention is
to look forward.” So despite the past, (the analysis of which doesn’t
require my recitation of “facts” but rather merely reading a long trail of
emails) and despite your adamant refusal to attend my requested Rule
37 good faith discovery conference, and based on that past, my better
judgment, (particularly in light of what your below email merely say
you MAY (underline your's) be able to do, I’m going to briefly delay
filing my motion to compel at least over the weekend to try to get to
the bottom of your professed reason for your refusal to produce in the
past and let you try to promptly make good on this claim.

I question that because I had a phone call had earlier this week (prior to
your 6/25/20 email) with Lt. Pels the USCG lawyer who is as I
understand it is the investigating officer in this case in which we
discussed the USCG’s past refusal in response to various FOIA
requests to it for a copy of the ROV material despite my clients extreme
need to secure it in light of my like past problems in recovering it from
you who with your clients’ insureds in late January, contracted with
Global to conduct the ROV video and prepare the material which you
then voluntarily provided to the USCG. And in that phone call with Lt.
Pels I was (predictably) told that the USCG only made the
determination not to release their copy of the material because it was
their policy not to release any of their investigative material until the
board of inquiry to which I responded I fully understood.
      Case 3:20-cv-05376-BHS Document 19-8 Filed 07/01/20 Page 2 of 6




But that she and I failed to understand the legal (or moral) basis for the
Coast Guard's alleged direction to you not to share your clients copies
of this material (and your insurance policies) with us? To which I
understood her to say that was never the Coast Guard’s direction (nor
in the USCG’s power to direct).

But as can be see from the exchange of emails below that is your claim
now (despite initially early on indicating to me that you expected to
release the material to us, while relating in depth much of what is
shown on the ROV Video - specifically the very relevant presence of two
of the crews bodies floating in the wheelhouse, and also a very visible
oil sheen floating above the vessel). However a short time later you
then reversed this position claiming you’d done so at the USCG’s
direction?

Now the USCG is a very big organization and this inconsistence might
be explained by one of its staff not being aware of what the other is
doing but I think the time has come for you (or it) to state definatively
exactly who directed you not to release this material, when, why and
under what legal principal because as I’ve repeatedly explained to you
we the decedents need it for several reason (in addition to the
immediate one that you describe in the below email) as so pressing not
because we feel we have any legal right to direct what your clients do
with the hull (allegedly in response to governmental direction) except
insofar as it is the scene of the accident but because other than
securing the ROV material from you that is otherwise economically
beyond my client’s reach) so in reality we have none.

On the contrary, the only interest that we can practically afford is with
respect to the recovery of these deceased’s bodies (that are shown on
the ROV video to be in it). The ROV material in the video and
particularly the Global "order of magnitude” report as to the cost of
      Case 3:20-cv-05376-BHS Document 19-8 Filed 07/01/20 Page 3 of 6




remedial action and specifically whether in response to that proposal
your clients might have to satisfy any governmental entity’s interest in
ordering remedial acts to prevent the oil pollution (to be paid out of the
separate policy your clients have covering that) and if so whether divers
would be involved in that in which event when diving on the vessel they
could with little additional effort be able to retrieve the deceased
remains there. And that is the extent of our further interest.

Which brings me to my next point. My conversation with Lt. Pels also
evolved into what the Coast Guard had in mind to require your clients
do in that regard and to my surprise (contrary to my understanding
with you that it would be direct that), I was told by Lt. Pels that the
USCG had taken the position that any direction with regard to the
vessel (pollution or otherwise) was going to be up to the Alaska
Department of Natural Resources as the vessel went down in Alaska
state waters! Which if you will recall that was the initial reaction that I
had until you led me to believe the contrary?

Accordingly Mike, I can represent that my clients are with Joe’s email in
so far as they that are agreeable to giving a non-disclosure
agreement “in principal” but to only insofar as if you feel you have to
have secure the permission from the USCG to do that (or control the
agreements terms), absent some clear authority that you have to do
that, my clients are only agreeable to delaying our motion for a very
few days while you nevertheless try to do that. And further in that
regard the non-disclosure could not simply be limited to the immediate
families. We would require it to include (subject to there further non-
disclosure 1) our client’s experts 2) the AD&D carrier (as we still don’t
have death certificates and with this material we might not need it and
3) the Alaska Superior court (which could be under seal), to which Kevin
might want to add the Washington probate court both for the same
reason 4) the Federal Court also under seal 5) the Alaska DNR also
under seal and 6) all only enforce until such time as your clients (or any
      Case 3:20-cv-05376-BHS Document 19-8 Filed 07/01/20 Page 4 of 6




of their agents such as Global) the USCG, Alaska DNR, or the Alaska or
State Federal Court release this material into the public domain.

Finally Mike if you are making this proposal in good faith we want your
clients immediate production of all of the insurance policies (which
clearly the USCG has no control over) to allow us to evaluate what
coverage you in fact have for what ever agency is potentially directing
you to take action with regard to the vessel and copies of your
communications with the USCG and Alaska DNR regarding this so far. As
we said before, despite the great emotional cost, we were willing to
consider working with your clients to hold down their costs, and when
your clients refused to produce those documents to allow us to address
that, we still held back so as to not interfere with your efforts. But if as
Lt. Pels indicated in fact Alaska DNR has assumed jurisdiction of the
pollution response, the feeling here is you failure to advise me of that
does not evidence good faith?

So in addition to a very short fuse, be aware that I’m feeling the strong
need to institute further contact with both the USCG and now the
Alaska DNR directly particularly in view of your below email that
suggests that without our cooperation you somehow believe nothing
will be done until it is too late to do anythingin the year? This leads me
to consider whether you haven’t already made an arrangement with
the Coast Guard or Alaska DNR? Please advise of the status or of your
wishes in that regard?

sincerely

Jerry Markham
Attorney for Rainey, Cobban and
Ganacias pending estates

Begin forwarded message:
         Case 3:20-cv-05376-BHS Document 19-8 Filed 07/01/20 Page 5 of 6




From: "Michael A. Barcott" <Mbarcott@hwb-law.com>
Subject: Scandies Rose
Date: June 25, 2020 at 1:48:13 PM PDT
To: Joe Stacey <JStacey@maritimelawyer.us>, "'gmarkham@nwlink.com'"
<gmarkham@nwlink.com>, Kevin Coluccio <kc@coluccio-law.com>
Cc: "'Webster, Jess G.'" <Jess.Webster@millernash.com>

Gentlemen,

We may be willing to provide the ROV information and Insurance
policies in the near future. Before considering turning over the ROV
materials, however, we will need non-disclosure agreements from each
of you. The CG asked us not to turn the video over but if I can advise
the CG that you have all agreed to non-disclosure, they may allow us to
do so. Please let me know.

Best Regards,
Mike Barcott
On Jun 22, 2020, at 10:25 AM, Michael A. Barcott <Mbarcott@hwb-law.com> wrote:


Jerry,

I will not take the time to dispute your various recitations of “fact”
contained in your email. Do not take my silence as to any of these
things as an agreement on who said what. My intention is to look
forward.

Here is where we are. The Court has issued an Order requiring Initial
Disclosures on September 15. Discovery is not yet open and likely will
not be open for several months so there is no purpose for a Rule 37
conference and I will not attending. We are asking a simple question
and to date we have no answer to that question, what are your clients’
requests concerning leaving or retrieving the vessel? Until that
question is answered we cannot begin to move forward on a path to
       Case 3:20-cv-05376-BHS Document 19-8 Filed 07/01/20 Page 6 of 6




resolution. Summer will slowly slip by. We may lose this chance to
retrieve the vessel if that is the ultimate decision as to what will
happen. A removal in later years will be more difficult, if possible at
all.

I trust you are advising your clients that you will not tell us their wishes
in this regard because this very personal choice for the family members
seems to have gotten hung up in the attempts at negotiations you
reference below.

Best Regards,
Mike Barcott

From: "gmarkham@nwlink.com" <gmarkham@nwlink.com>
Subject: Re: SCANDIES ROSE
Date: June 20, 2020 at 11:05:10 AM PDT
To: "Michael A. Barcott" <Mbarcott@hwb-law.com>
Cc: Kevin Coluccio <kc@coluccio-law.com>, Joe Stacey
<JStacey@maritimelawyer.us>, Nigel Stacey <NStacey@maritimelawyer.us>, Jim
Jacobsen <JJacobsen@maritimelawyer.us>

Dear Mike

My last nights email was sent in some haste to show you that it was already in
final draft before your afternoon emails were received. So while it contains a
number of minor gramerical errors I think they don’t effect its message except
perhaps in the last paragraph (and not really then). But I will resend it correct
here.

Accordingly I propose we have a FRCP 37 “good FAITH discovery
conference to address the production prior to a motion to compel
answer to Joes discovery and/or set an earlier PTC conference date so
that we might try to get this case back on the track. If not then I guess
we will see how this all plays out?
